Requestor:   Ira J. Cohen, Esq., Assistant County Attorney County of Sullivan P.O. Box 5012 Monticello, N Y 12701
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether an elected official of the county may become a part owner of a private insurance agency which has no dealings with the county and in which he will not actively participate in day-to-day operations.
In that the insurance agency will have no dealings with the county, there is no potential for violation of the provisions of sections 800, et seq. of the General Municipal Law which prohibit certain municipal officers from having interests in contracts with a municipality. We are not aware of any State law that would prohibit this private interest. Should a conflict occur, the appropriate remedy for the official is recusal. If the county has financial disclosure requirements, it will be necessary that the officer disclose this interest in accordance with those requirements.
The development of ethics standards to define when private employment and other activities are in conflict with the official duties of a local government officer or employee has been left to the governing body of the municipality. General Municipal Law § 806(1). The governing body of a county, city, town, village or school district is required to adopt a code of ethics, which must include these and other standards.Ibid. A code of ethics may provide for the prohibition of conduct in violation of ethics standards. Ibid. Local governments are authorized to establish boards of ethics, which may render advisory opinions to local officers and employees concerning compliance with standards established by a code of ethics. Id., § 808. Thus, we suggest that you review your local code of ethics to determine if any of its provisions apply to the facts at hand. This office does not review local enactments, because their construction is more appropriately left to local officials familiar with local conditions and legislative intent.
We conclude that an official of a municipality may have a private financial interest provided that the interest does not violate provisions of State law or provisions of the municipality's code of ethics.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.